—Appeal by the defendant from a resentence of the Supreme Court, Suffolk County (Mullen, J.), imposed April 7, 1998, upon his conviction of burglary in the second degree, upon his plea of guilty, the sentence being an indeterminate term of eight years to life imprisonment as a persistent violent felony offender.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.